PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
her
Name of Offender: Kyna Felder-Ruiz                                                      Cr.: 18-00205-002
                                                                                       PACTS #: 4773993

Name of Sentencing Judicial Officer:    THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/31/2019

Original Offense:   Conspiracy to Defraud the Internal Revenue Service, 18 U.S.C. § 371

Original Sentence: 3 years’ probation

Special Conditions: 8 Months of the Location Monitoring Program, Financial Disclosure, Cooperation
with the Internal Revenue Service, New Debt Restriction, Self-Employment/Business Disclosure,
Occupational Restrictions, and a Fine of $2,500

Type of Supervision: Probation                                 Date Supervision Commenced: 10/31/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                    The person under supervision has violated the special condition which states
                       ‘The defendant shall make fine in the amount of $2,500. This fine is due
                       immediately and shall be paid in full within 30 days of sentencing. In the
                       event that you are not able to pay the fine within 30 days, you shall satisfy
                       the amount due in monthly payments as determined by Probation.’


U.S. Probation Officer Action:

Felder-Ruiz last made a payment on August 27, 2020 in the amount of $250. She was verbally reprimanded
for her lack of payments. When questioned, Felder-Ruiz stated she believed her payments were not being
accounted for and therefore stopped making payments. She agreed to commence making payments of $200
monthly; a payment was made on May 26, 2021 in the amount of $200. There is an outstanding balance of
$1,800.

We are requesting no formal Court action at this time. Should Felder-Ruiz continue to fail to adhere to the
Court ordered monthly payments, or if any other noncompliance occurs, the Court will be notified.
                                                                                        Prob 12A – page 2
                                                                                         Kyna Felder-Ruiz


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez

                                                         By:   ELISA MARTINEZ
                                                               Supervising U.S. Probation Officer

/ kam

PREPARED BY:



Kelly A. Maciel                  06/03/2021
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer


                                                               June 3, 2021
                                                                            Date
